COXE, Circuit Judge.
There is no question that the trustees performed valuable services for the estate which resulted in a profit of $50,000. The question here is one of, power—had the referee the right, under the provisions of the Bankruptcy Act, to make the award of $10,000 in question?
Section 48a provides what the trustees’ compensation shall he. It is based on all moneys disbursed or turned over to any person, including lienholders, by the trustees. The percentage is such as may be allowed by the courts, not to exceed 6 per centum on the first $500, 4 per centum on moneys in excess of that sum, etc., etc. If there be three trustees the court shall apportion the fees and commissions between them according to the services actually rendered, so that there shall not be paid to trustees for the administering of any estate a greater amount than one trustee would be entitled to. If other payments are made to the trustee for his services, authority for such payments must be found outside of the act for there is certainly nothing in the act authorizing additional payments. The courts are wholly controlled by the provisions of the act. As was said by the court in Re Breakwater, 224 Fed. 333, 140 C. C. A. 19:
“Congress intended by the amendments to section 40a and section 48a to provide what it considered ample compensation for services to be rendered by referees and trustees, and by section 72, to relieve the courts of the necessity of determining what constitutes legal compensation for those officers.”
Section 72 is as follows:
“That neither the referee, receiver, marshal, nor trustee shall in any form or guise receive, nor shall the court allow him, any other or further compensation for his services than that expressly authorized and perseribed in this act.”
The facts are stated in the opinion of Judge Augustus N. Hand and need not be repeated here. We agree with him that it cannot be said that the trustees disbursed the money received from the sale of the rubber except as to the $50,000 profit upon which commissions were allowed.
The order is affirmed.